Citation Nr: 1631329	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  10-35 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Appellant had active duty training in the Marine Corps from April 1978 to July 1978, and from July 1979 to October 1979. 

This matter came before the Board of Veterans' Appeals  (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his July 2010 substantive appeal, the Appellant requested a videoconference hearing.  He has, however, been incarcerated since December 1987.  The Appellant was consequently informed in May 2011 that he could either submit a written statement to be considered by the Board or his representative could submit an audio cassette for transcription or written argument in the form of a brief.  38 C.F.R. § 20.700 (2015).  In July 2011, the Appellant submitted a written statement to be considered by the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

As detailed in the August 2013 Remand, to date the Appellant has not undergone a VA or correctional facility psychiatric examination nor has the VA solicited a medical opinion as to whether it is at least as likely as not that his claimed acquired psychiatric disorder had its onset during service or within his first post-service year.  

As the Appellant is incarcerated and serving a life sentence (see 05/16/2011 VBMS entry, Prison/Convict Information), it was instructed in the Remand that the RO must either afford him a formal VA psychiatric examination; coordinate efforts with the correctional facility to accommodate the Appellant by arranging for an examination to be conducted at the correctional facility at which he is incarcerated to determine whether it is at least as likely as not that his psychiatric disability is related to or had its onset in service; or, have a VA examiner review the Appellant's medical records and opine as to whether it is at least as likely as not that he has a psychiatric disability that is related to or had its onset in service.

Per December 2015 email correspondence, it was indicated that a Regional Behavioral Health Manager from a correctional institution was intending to complete the psychiatric evaluation requested.  However, she had spoken to the Appellant and he was declining evaluation due to being unable to access the necessary documentation to support his claim.  He reported working on his appeal, and was hoping that if he was able to get out of prison, he would be able to more readily access the necessary information.  12/14/2015 VBMS entry, Correspondence.

Initially, the Board notes that the evidence of record does not provide any support for the suggestion that the Veteran is going to be released from prison at any time in the near future; he is serving a life sentence.  05/16/2011 VBMS entry Prison/Convict Information.

While the Veteran declined to be evaluated, alternatively an etiological opinion was to be obtained.  However, this was not completed.  Thus, remand is necessary to afford the Veteran another opportunity to be evaluated, or for an opinion to be sought.  The Appellant is reminded that while VA has a duty to assist the Appellant in the development of his claim, he has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The law also provides that a claimant for VA benefits has the responsibility to present and support the claim.  38 U.S.C.A. § 5107(a) (West 2002).

The Board also notes that in February 2014 the Veteran completed a VA Form 21-4142 Authorization for Release of Information pertaining to Graceville Correctional Facility.  Unfortunately, such records were not requested and the authorization expired.  In March 2015, the RO requested that the Veteran complete another VA Form 21-4142; however, to date such has not been received.  On remand, the Veteran should be given another opportunity to complete a VA Form 21-4142 pertaining to Graceville Correctional Facility, and any other medical providers.  

In a February 2016 submission, the Appellant reported that he had more evidence in support of his appeal, but to date has not submitted any additional evidence.  The Veteran should be afforded another opportunity to identify or submit evidence in support of his appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Appellant identify and/or submit any additional evidence in support of his claim.  Request that the Appellant complete a VA Form 21-4142 pertaining to Graceville Correctional Facility, and that he identify all sources of psychiatric treatment, to include as provided by the Florida Department of Corrections since December 1987 and complete an appropriate VA Form 21-4142.  Then, undertake all appropriate efforts to attempt to obtain any indicated records.  If any requested records are unavailable, then the virtual folder should be annotated as such and the Appellant should be so notified.

2.  Thereafter, contact the relevant Department of Corrections facility and request that the Appellant undergo an appropriate examination to determine the nature, extent and etiology of his claimed psychiatric condition.  Arrangements should be made for access to the evidence contained within the virtual folder.  All necessary tests should be conducted.  

The examiner must opine as to whether it is at least as likely as not that any psychiatric disability found to be present is related to or had its onset in service.  

In offering this opinion, the examiner must acknowledge and discuss the competent lay statements relating to the onset of his psychiatric disability.

If an appropriate examiner at the correctional facility is unwilling or unable to perform the above examination (to include as due to the Veteran's refusal to undergo an evaluation), the RO should arrange for the Appellant's virtual folder to be reviewed by an appropriate VA examiner.  After review of the virtual folder, the examiner should opine as to whether it is at least as likely as not that any psychiatric disability found to be present is related to or had its onset in service.  

In offering this opinion, the examiner must acknowledge and discuss the competent lay statements relating to the onset of his psychiatric disability. 

The rationale for any opinion and conclusions should be set forth in a legible report.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response

The Appellant and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




